Citation Nr: 1737333	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  09-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the cervical spine.

4.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 1970.  He also served for an unverified period of service in the United States Army Reserves, from which he retired in May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an August 2008 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Louis, Missouri which, in pertinent part, continued a 20 percent evaluation for degenerative joint disease of the cervical spine, denied service connection for a lower back condition, and declined to reopen a claim of service connection for a left shoulder injury.  The case is currently under the jurisdiction of the VA RO in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned at a March 2010 Travel Board hearing.  The hearing transcript is of record.  

As the Veteran is challenging the disability rating assigned for his neck disability,
and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet App 447, 453 (2009).

In December 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In the December 2010 remand noted above, the Board directed that the Veteran be afforded VA examinations to determine the etiology of his claimed low back disability and left shoulder disability, as well as the current nature and severity of his service-connected cervical spine disability, and to determine the effect of his service-connected disabilities on his employability.  The Board also specifically directed that prior to scheduling the requested examinations, the AOJ obtain records from the Social Security Administration (SSA), which may be related to the service-connected cervical spine disability, and attempt to verify the Veteran's periods of active duty and/or active duty for training (ACDUTRA).  In this regard, the record indicates that the Veteran served for almost 30 years, from November 1969 to February 1997.  The Veteran is claiming that he injured his low back and left shoulder during a documented January 1994 fall during active duty, and the record indicates that the Veteran was treated for moderate right sacroiliac strain, with complete recovery, in March 1984.  The service records currently associated with the claims file are unclear as to whether the Veteran was on active duty at the time of the March 1984 episode.  

The record reflects that VA examinations addressing the claimed left shoulder disability, the claimed low back disability and the service-connected cervical spine disability, were conducted in January 2011.  However, the record also reflects that the SSA records were obtained after the January 2011 examinations were conducted and, therefore, the January 2011 examiner did not have access to this information prior to rending his opinions.  The opinions are not based on a complete record and are therefore, inadequate.  Furthermore, there is no evidence showing that the Veteran's period of ACDUTRA has been verified.  Moreover, the examiner noted the Veteran's reported employment history, including his reports of medically retiring from the Reserves in 1997, and receiving Social Security disability income.  However, the examiner did not discuss the effect of the Veteran's disabilities on his ability to work.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

The Board also finds that the January 2011 VA examiner's opinion regarding the claimed left shoulder disability is inadequate for evaluation purposes.  In this regard, the examiner diagnosed left shoulder degenerative joint disease (DJD) and left shoulder pain stemming from cervical spine degenerative disc disease (DDD).  The examiner opined that as there was no identifiable bony or soft tissue left shoulder disability, the shoulder pain was consistent with radicular pain coming from the cervical spine DDD pathology, and, therefore, he could not objectify a relationship to an in-service disease or injury, including the January 1995 fall, without resort to mere speculation.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  However, as the RO noted in its July 2015 deferred rating decision, an examination which addressed the diagnosed left upper extremity radiculopathy was not requested.  The Board notes further that the examiner also diagnosed left shoulder DJD, which is a chronic disability, but he failed to give an opinion as to the etiology of the disability.  Therefore, the examiner's opinion is incomplete and inadequate for evaluation purposes.  Furthermore, a May 2013 private MRI shows that the Veteran has also been diagnosed with left acromioclavicular joint degeneration with subacromial subdeltoid bursitis, biceps tendinopathy, and tendinopathy and partial tearing of the superior one third fibers of the subcapsularis.  As the January 2011 examiner did not have this evidence when his opinion was rendered, the opinion was not based on a complete record and is, therefore, inadequate.

The Board also finds that the January 2011 VA examiner's opinion regarding the claimed low back disability is inadequate for evaluation purposes.  In this regard, the examiner noted that the Veteran had evidence of degenerative changes of the mid lumbar spine, but concluded that it was impossible to say whether it was or was not likely related to the in-service fall in January 1995 without resort to mere speculation.  He noted further that the changes were possibly from age, normal wear and tear over the years as a mechanic, but he was not able to say with assurance that this was the case.  The Board finds that due to the indefinite nature of the examiner's opinion, it is inadequate and does not contain enough information upon which to base a decision.  VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016); see 38 C.F.R. § 19.9 (2016).  The examiner was not required to state with absolute certainty whether the Veteran's low back disability was related to military service, although the opinion implies that he was under the impression that the opinion required such certainty.  In addition, an examiner's reports that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner did not adequately explain why he could not provide the requested opinion, nor did he indicate whether there was other evidence or information that he could use to adequately form the opinion.  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The January 2011 examiner's opinions regarding the claimed low back disability and left shoulder disability, as well as the service-connected cervical spine disability are inadequate for the reasons noted above.  Therefore, the Board finds that new VA examinations are needed to determine the etiology of any current low back and left shoulder disability, to determine the nature and severity of the service-connected cervical spine disability, and to determine the effect of the service-connected disabilities on the Veteran's employability.

Finally, the Board notes that the RO has not submitted a supplemental statement of the case (SSOC) that considers the January 2011 VA examinations, the SSA records or the additional VA and private treatment records, including the May 2013 left shoulder MRI noted above, added to the claims file since the last statements of the case were issued in November and December 2009.  The RO is required to have considered this evidence and submit a SSOC to the Veteran, pursuant to 38 C.F.R. § 9.31 (b).  As no current SSOC has been submitted, a remand of the case for the RO to submit an SSOC is necessary.  38 C.F.R. § 19.31 (b).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file/e-folder.

2.  Attempt to verify any periods of active duty and/or active duty for training.  Efforts should include, at minimum, obtaining all personnel records, to include pay, retirement, or other records showing the Veteran's periods of active duty and/or active duty for training.  If, after making reasonable efforts, the AOJ cannot obtain these records or verify the Veteran's periods of active duty or active duty for training, it must specifically document what attempts were made to obtain the records or verify the Veteran's service, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

3.  After completion of the above, schedule the Veteran for a VA examination(s) with an appropriate examiner(s) to determine the nature and etiology of his claimed low back and left shoulder disabilities.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

With respect to the Veteran's claimed low back disability, the examiner should provide an opinion as to whether there is clear and unmistakable (obvious or manifest) evidence that any current low back disability pre-existed the Veteran's periods of active duty and/or ACDUTRA, as verified by the AOJ, and was not aggravated  (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service, including the January 1994 fall.  The examiner should specifically consider the August 1984 physician letter, indicating that the Veteran's right sacroiliac strain was completely recovered.

If the examiner determines that the Veteran did not clearly and unmistakably have a pre-existing low back disability that was not aggravated by service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed low back disability is etiologically related, in whole or in part, to the Veteran's active service, including the January 1994 fall.

With respect to the Veteran's claimed left shoulder disability, the examiner must state whether the Veteran has a current left shoulder disability and, if so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed left shoulder disability is etiologically related, in whole or in part, to the Veteran's active service, including the January 1994 fall.

4.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his service-connected degenerative joint disease (DJD) of the cervical spine.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner should indicate the nature and severity of all manifestations of the cervical spine disability.

All indicated studies, including X-rays and range of motion studies in degrees, should be performed. 

The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing, or concludes the requested testing is not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner should determine whether the cervical spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups. Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

If there is pain on motion, the examiner should note the point in the range of motion when the pain becomes apparent.

In addition, the examiner should note all associated neurologic impairment, including the nerves affected.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner(s) should express any additional functional loss in terms of additional degrees of limited motion.

5.  Provide the Veteran's claims file to an appropriate clinician to comment on the impact of the Veteran's service-connected disabilities on his ability to work.  An in-person examination is only required if deemed necessary by the examiner.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

a.  If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b.  Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities.  Age and non-service-connected disabilities should be neither considered nor mentioned.  The examiner should be provided with a list of the Veteran's service-connected disabilities.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

6.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

